[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT           FILED
                  ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                         No. 10-14045                          JUNE 3, 2011
                   ________________________                     JOHN LEY
                                                                 CLERK
              D.C. Docket No. 2:08-cv-00556-CEH-DNF

2002 IRREVOCABLE TRUST FOR RICHARD C. HVIZDAK,
a legal trust,
2007 RICHARD C. HVIZDAK SEPARATE TRUST,
a Delaware trust,
RCH TRUST HOLDINGS I, LP,
a Delaware limited partnership,

                        llllllllllllllllllllllllllllllllllllllllPlaintiffs - Appellants,

                               versus

THE HUNTINGTON NATIONAL BANK
successor by merger with Sky Bank,
FOSHAN POLY MARINE ENGINEERING CO., LTD,
a Chinese corporation, et al.,

                                     llllllllllllllllllllllllllllllllllllllllDefendants,

SHENZHEN DEVELOPMENT BANK CO. LTD,

                        llllllllllllllllllllllllllllllllllllllllDefendant - Appellee.
                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________
                                    (June 3, 2011)


Before HULL, KRAVITCH and STAPLETON,* Circuit Judges.

PER CURIAM:

       After review and oral argument, we find no reversible error in the district

court’s order, dated March 26, 2010, and thus affirm the grant of summary

judgment in favor of the Defendant-Appellee Shenzhen Development Bank Co.

Ltd. on the Plaintiffs’ claims in Counts I, III, IV, and V of the Second Amended

Complaint. In addition, we agree with the reasons set forth in the thorough and

well-reasoned March 26, 2010 order of the district court judge.

       AFFIRMED.




       *
        Honorable Walter K. Stapleton, United States Circuit Judge for the Third Circuit, sitting
by designation.

                                                2